NIXON, District Judge.
This is an application by the defendants to revoke the order, made by the court November 30, 1877, as to the taking of testimony, and to substitute therefor a new order giving to the defendants the right to begin and close the proofs. The application is denied. The first order is the correct one. Where a replication is put in to a plea, the parties proceed to the examination of witnesses in the same way as in case of a replication to an answer. The force of the replication in such a ease is the admission that the plea is sufficient in itself, but is not true in fact, and the testimony is to be taken as to its truth. If found true on the weight of evidence, a dismission of the bill on the hearing is a matter of course. See Hughes v. Blake, 6 Wheat. [19 U. S.] 472.